Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1, 6, and 16 are objected to because of the following informalities:  
In claim 1, line 12, it appears Applicant intended “obtaining filtered general area data according to” to read --obtaining filtered general area data by filtering the general area data according to--
In claim 6, line 2, it appears Applicant intended “autonomous vehicle software” to read --autonomous-vehicle software--
In claim 16, line 2, it appears Applicant intended “one or more computer-readable storage media” to read --one or more non-transitory computer-readable storage media--
Appropriate correction is required. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding  claims 1, 7, and 16, Examiner deems operations comprising: obtaining map data of a geographic area, the map data including a plurality of data types including: road data of roads included in the geographic area; and general area data that relates to sub-areas of the geographic area that are between the roads of the geographic area; obtaining autonomous-vehicle data that relates to sensor information used by autonomous-vehicle software of an autonomous vehicle to navigate roadways; filtering the map data according to a first relationship between the sensor information used by the autonomous-vehicle software and the road data and a second relationship between the sensor information used by the autonomous-vehicle software and the general area data; and generating a three-dimensional environmental representation that represents the geographic area using the filtered map data, the three-dimensional environmental representation being configured as a simulation environment with respect to testing the autonomous-vehicle software to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include respectively filtering map data in this way based on respective relationships to vehicle sensors. Zhang et al. (US PGPub. No. 2019/0278290) is deemed to be the closest prior art of record, and teaches the use of perceptions parameters in a shadow filter to filter out virtual obstacles located outside the scanning range/area in generating a simulated testing environment (Zhang ¶0060). While related, this does not teach, suggest, or otherwise render obvious respective filtering of various data sources (road data and general area data) according to respective relationships between sensor information, consistent with Applicant’s disclosure. 
Claims 2-6, 8-15, and 17-20 are deemed allowable at least by virtue of their dependence on allowable claims 1, 7, and 16, respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669